Case: 13-10611   Date Filed: 07/01/2014   Page: 1 of 12


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-10611
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:11-cr-20351-DLG-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

PIKERSON MENTOR,
a.k.a. “Diddy,”

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                       ________________________

                               (July 1, 2014)

Before WILSON, MARTIN, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 13-10611      Date Filed: 07/01/2014    Page: 2 of 12


      Pikerson Mentor appeals his convictions, following a jury trial, for

conspiracy to affect commerce by robbery; affecting commerce by robbery;

carjacking resulting in death; murder of a federal postal worker; possession of a

firearm in furtherance of a crime of violence; possession of a firearm in furtherance

of a crime of violence resulting in death; wrongful possession of a stolen U.S.

postal key; possession of ammunition by a convicted felon; conspiracy to commit

access device fraud; access device fraud; and four counts of aggravated identity

theft. Mentor presents three arguments on appeal. First, he argues that the district

court erred in denying his motion for a new trial based on the government’s

violation of Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194 (1963). Second, he

argues that the district court erred in admitting a letter he dictated to his ex-

girlfriend. Lastly, he argues that his robbery/homicide counts were improperly

joined with his fraud counts. After careful review of the parties’ arguments, we

affirm.

                                            I.

      We begin with Mentor’s argument that the district court erred in denying his

motion for a new trial based on a Brady violation, which is reviewed for an abuse

of discretion. United States v. Naranjo, 634 F.3d 1198, 1206 (11th Cir. 2011). To

state a Brady violation, Mentor must show that: (1) the prosecution possessed

evidence favorable to him; (2) he did not possess the evidence, nor could he have

                                            2
              Case: 13-10611     Date Filed: 07/01/2014    Page: 3 of 12


obtained it with reasonable diligence; (3) the government suppressed the evidence;

and (4) had the evidence been disclosed, a reasonable probability exists that the

outcome of the proceedings would have been different. United States v. Hansen,

262 F.3d 1217, 1234 (11th Cir. 2001) (per curiam). If Mentor knew of the

information or had equal access to it, then there is no suppression issue. United

States v. Price, 792 F.2d 994, 998 (11th Cir. 1986). In considering whether the

government’s nondisclosure of exculpatory information violated Mentor’s due

process rights, “the focus is not upon the fact of nondisclosure, but upon the impact

of the nondisclosure on the jury’s verdict.” United States v. Kopituk, 690 F.2d
1289, 1339 (11th Cir. 1982). “The mere possibility that an item of undisclosed

information might have helped the defense, or might have affected the outcome of

the trial, does not establish ‘materiality’ in the constitutional sense.” United States

v. Agurs, 427 U.S. 97, 109–10, 96 S. Ct. 2392, 2400 (1976).

      Mentor’s Brady argument focuses on a husband and wife, the McCulloughs.

The McCulloughs witnessed and heard key events on December 6, 2010, the day

the postal worker was murdered. In April 2011 the police came to their house, and

Mrs. McCullough identified Mentor from a picture line-up as the man she saw

driving the stolen mail truck after the murder.

      The government failed to disclose until after trial that the McCulloughs had

inquired about a $100,000 reward offered by the U.S. Postal Service for

                                           3
             Case: 13-10611     Date Filed: 07/01/2014   Page: 4 of 12


information leading to the arrest and prosecution of those responsible for shooting

the postal worker. Mr. McCullough asked the prosecutor about the award in the

summer of 2011 and asked the U.S. Postal Inspector about the award in July or

August 2012. The one-week trial concluded on September 13, 2012. Mrs.

McCullough inquired about the reward on September 27, 2012, and the

McCulloughs were provided with applications for the reward to be submitted to the

U.S. Postal Inspection Service. Mentor argues that the failure to disclose this

information prejudiced his ability to cross-examine the McCulloughs regarding

possible motivations for their testimony.

      The district court correctly determined that Mentor failed to demonstrate a

reasonable probability existed that the outcome of the proceedings would have

been different had evidence about the inquiries regarding the reward been

disclosed. The government’s failure to disclose that Mr. McCullough inquired

before trial whether he qualified for the reward does not “undermine confidence in

the outcome.” See United States v. Bagley, 473 U.S. 667, 682, 105 S. Ct. 3375,

3383 (1985). First, nothing indicates that the McCulloughs changed their

testimony based on the possibility that they would receive the reward for testifying.

Their trial testimony regarding what they saw the day the postal worker was killed

was substantially the same as the information they provided to a 911 operator on

the date of the murder. Also, no evidence indicated that Mrs. McCullough picked

                                            4
                   Case: 13-10611        Date Filed: 07/01/2014        Page: 5 of 12


Mentor’s photograph out of the line-up because of any reward. Mr. McCullough

did not even inquire about the reward until after Mrs. McCullough identified

Mentor as the person she saw driving the mail truck.

          Second, other evidence independently established that Mentor was present at

the scene at the time of the homicide, including: (1) codefendant Saubnet Dwayne

Politesse’s testimony that Mentor shot the postal worker; (2) Mentor’s attempts to

fabricate evidence and create a false alibi; (3) cell tower records that showed

Mentor’s and Politesse’s cell phones being used near the scene of the murder at the

time it occurred1; and (4) testimony that, at the time of the crime, Mentor was

driving the vehicle that was seen on video following the mail truck before the

crime. In light of this, Mentor cannot demonstrate that the result of the

proceedings would have been different but for the government’s failure to disclose

that the McCulloughs inquired about a reward. See Hansen, 262 F.3d at 1234.

Therefore, the district court did not abuse its discretion in denying Mentor’s

motion for a new trial for a Brady violation.

                                                   II.

          We next address Mentor’s argument that a letter he dictated to his ex-

girlfriend was improperly admitted into evidence because it lacked sufficient

authentication, constituted hearsay, and was highly prejudicial. The district court


1
    A police detective testified at trial that the records were obtained “through the legal process.”
                                                       5
              Case: 13-10611      Date Filed: 07/01/2014     Page: 6 of 12


conducted a hearing about the letter after jury selection. Mentor’s former

girlfriend, Judith Dormevil, testified that the letter she received was from Mentor

because he was the only person who would be sending her a letter, and based on

her reading of it she knew it was from him. She could not think of anyone other

than Mentor that the letter could have come from because of the references to her,

her brother, her best friend, and other key details. A different woman who had

dated Mentor testified that Mentor told her that he had sent the letter to Dormevil.

Ultimately the district court found that the letter to Dormevil was properly

authenticated.

      We generally review a district court’s evidentiary rulings for a clear abuse of

discretion and “will reverse only if the resulting error affected the defendant’s

substantial rights.” United States v. Tinoco, 304 F.3d 1088, 1119 (11th Cir. 2002)

(quotation marks omitted). However, where a defendant fails to preserve an

evidentiary ruling through contemporaneous objection, we review for plain error.

United States v. Turner, 474 F.3d 1265, 1275 (11th Cir. 2007). To prevail under

plain error review, a challenging party must show “(1) an error; (2) that is plain;

(3) that affects substantial rights; and (4) that seriously affects the fairness,

integrity, or public reputation of judicial proceedings.” United States v. Patterson,

595 F.3d 1324, 1326 (11th Cir. 2010).



                                            6
              Case: 13-10611     Date Filed: 07/01/2014     Page: 7 of 12


      Several evidentiary principles apply here. First, documents must be properly

authenticated as a condition precedent to their admissibility by “evidence sufficient

to support a finding that the item is what the proponent claims it is.” Fed. R. Evid.

901(a). For authentication under Rule 901(a), the proponent of the evidence must

only present “sufficient evidence to make out a prima facie case that the proffered

evidence is what it purports to be.” United States v. Belfast, 611 F.3d 783, 819

(11th Cir. 2010). Once a prima facie case is met, the evidence may be admitted,

and the ultimate question of authenticity is decided by the jury. Id. A document

may be authenticated through the testimony of a witness with knowledge or by

“appearance, contents, substance, internal patterns, or other distinctive

characteristics of the item, taken together with all the circumstances.” Fed. R.

Evid. 901(b)(4).

      Second, “hearsay” is a statement, other than one made by the declarant while

testifying at the trial or hearing, offered in evidence to prove the truth of the matter

asserted. Fed. R. Evid. 801(c). However, a statement is not hearsay if it is being

offered against a party and is the party’s own statement. Fed. R. Evid.

801(d)(2)(A). Likewise, such a statement is not hearsay if it is being offered

against a party and the party has manifested that he adopted the statement or

believed it to be true. Fed. R. Evid. 801(d)(2)(B).



                                           7
              Case: 13-10611     Date Filed: 07/01/2014    Page: 8 of 12


      Finally, under Rule 403, relevant evidence may be excluded “if its probative

value is substantially outweighed by a danger of” unfair prejudice, confusion of the

issues, or misleading the jury, or by considerations of undue delay, waste of time,

or the needless presentation of cumulative evidence. Fed. R. Evid. 403. Rule 403

should be invoked sparingly and the balance should be struck in favor of

inadmissibility because it is an extraordinary remedy. Tinoco, 304 F.3d at 1120.

      Mentor fails to demonstrate that there was no competent evidence to support

the district court’s conclusion that the letter had been sufficiently authenticated.

See United States v. Munoz, 16 F.3d 1116, 1120–21 (11th Cir. 1994). The district

court heard sufficient testimony to make out a prima facie case that the letter

Dormevil received was from Mentor as the government purported it to be. See

Belfast, 611 F.3d at 819; Fed. R. Evid. 901(b)(1). Because the government made

out a prima facie case that the letter was dictated by Mentor, it was up to the jury to

decide whether the letter was actually from Mentor. See Belfast, 611 F.3d at 819.

      Mentor’s hearsay argument also fails. First, Mentor’s argument that the

letter was improperly admitted into evidence under the adoptive admission hearsay

exception pursuant to Rule 801(d)(2)(B) is irrelevant because the letter was not

admitted into evidence as an adoptive admission under Rule 801(d)(2)(B). It was

instead the statement of Politesse that was admitted on this basis. Also, since the

letter was Mentor’s own statement, it cannot be an adoptive admission. See United

                                           8
              Case: 13-10611    Date Filed: 07/01/2014    Page: 9 of 12


States v. Joshi, 896 F.2d 1303, 1311 (11th Cir. 1990); Fed. R. Evid. 801(d)(2)(B).

Second, Mentor’s letter was non-hearsay as an admission by a party opponent. See

Fed. R. Evid. 801(d)(2)(A). On appeal, Mentor has raised no argument that the

letter was improperly admitted under this hearsay exception, and thus the issue is

abandoned. See United States v. McKinley, 732 F.3d 1291, 1298 n.4 (11th Cir.

2013) (per curiam).

      Before the district court, Mentor never argued that the letter should have

been excluded from evidence under Rule 403 because its probative value was

substantially outweighed by the danger of unfair prejudice. Because Mentor did

not object based on Rule 403, we review this argument for plain error. See Turner,
474 F.3d at 1275.

      The district court’s admission of Mentor’s letter was not plain error. In the

letter, Mentor requested that Dormevil fabricate evidence. Mentor’s request that

she fabricate evidence by taking a picture of herself wearing a certain hat at a gun

range after Politesse told the police that Mentor was wearing that hat at the time of

crime was probative as to his state of mind and knowledge. It was also probative

because it showed Mentor’s belief that at least a portion of Politesse’s statement

and testimony was true. Contrary to Mentor’s argument on appeal, any prejudice

to him did not substantially outweigh this probative value. Mentor’s only

allegation of prejudice was that there was no evidence that he actually wrote or

                                          9
             Case: 13-10611     Date Filed: 07/01/2014    Page: 10 of 12


dictated the letter and that there was no evidence of what the letter truly meant.

However, our review of the evidence discussed above persuades us that the

government submitted sufficient evidence to authenticate the letter and establish a

prima facie case that Mentor dictated the letter.

                                         III.

      Finally we address Mentor’s argument regarding joinder. He argues that his

robbery/homicide counts were improperly joined under Fed. R. Crim. P. 8(a) with

his fraud counts because the two schemes were of substantially different character

and category, unrelated in evidentiary foundation, and causally unconnected.

Alternatively, even if the counts were properly joined, he argues they should have

been severed under Rule 14 because the joinder of the offenses was highly

prejudicial to him.

      In determining whether separate offenses were properly joined under Rule 8,

we undertake a two-part analysis. United States v. Walser, 3 F.3d 380, 385 (11th

Cir. 1993). First, we review de novo whether joinder was proper under Rule 8(a),

which is broadly construed in favor of joinder. Id. Next, we determine whether

“the district court abused its discretion by denying the motion to sever.” Id. We

“will not reverse the denial of a severance motion absent a clear abuse of discretion

resulting in compelling prejudice against which the district court could offer no

protection.” Id.

                                          10
              Case: 13-10611     Date Filed: 07/01/2014     Page: 11 of 12


      The robbery/homicide counts and the fraud counts were properly joined.

The government alleged and presented evidence at trial that the robbery/homicide

and access device fraud/aggravated identity theft counts were a part of one overall

scheme. The indictment alleged that Mentor and Politesse stole the postal key

from the postal worker to get personal information from locked mailboxes and then

use that information to file false tax returns to receive false tax refunds on debit

cards. And there was testimony at trial that Mentor and Politesse did these things.

While Mentor and Politesse may have had other ways of getting this identifying

information prior to the robbery/homicide on December 6, 2010 and were

previously involved in committing fraud, this does not mean that the counts were

improperly joined or that the postal key was not stolen in order to further their

access device fraud/aggravated identity theft scheme.

      The district court also did not abuse its discretion in refusing to sever the

robbery/homicide counts from the fraud counts. Mentor only advanced conclusory

allegations of prejudice and failed to satisfy his heavy burden of showing

compelling prejudice. See Walser, 3 F.3d at 386. Mentor makes no argument that

he was prejudiced because the government was allowed to admit evidence at trial

that would have been inadmissible had the counts not been joined. “[T]he fact that

one illegal activity provides the impetus for the other illegal activity is sufficient to



                                           11
            Case: 13-10611     Date Filed: 07/01/2014   Page: 12 of 12


constitute a common scheme for joinder purposes.” United States v. Dominguez,

226 F.3d 1235, 1239 (11th Cir. 2000). Thus, we affirm in this respect.

                                       IV.

      Mentor’s convictions are AFFIRMED.




                                        12